J-S04002-16



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                          Appellee

                     v.

SCOTT ALLEN CHAMBERLAIN,

                          Appellant                 No. 1124 WDA 2014


                 Appeal from the PCRA Order June 17, 2014
                In the Court of Common Pleas of Blair County
             Criminal Division at No(s): CP-07-CR-0000039-2011

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                          Appellee

                     v.

SCOTT ALLEN CHAMBERLAIN,

                          Appellant                 No. 1125 WDA 2014


                 Appeal from the PCRA Order June 16, 2014
                In the Court of Common Pleas of Blair County
             Criminal Division at No(s): CP-07-CR-0001556-2010


BEFORE: BOWES, OLSON, and STRASSBURGER,* JJ.

MEMORANDUM BY BOWES, J.:                        FILED FEBRUARY 16, 2016

       Scott Allen Chamberlain appeals from a PCRA order denying him PCRA

relief at two separate actions. We remand with directions.

       At criminal case 1556 of 2010, Appellant was convicted by a jury on

September 15, 2011, of six counts of persons not to possess a firearm, after

*
    Retired Senior Judge assigned to the Superior Court.
J-S04002-16



he was found in possession of a shotgun, four rifles, including two semi-

automatic rifles, and a revolver. At action number 39-2011, Appellant was

charged with one count of persons not to possess a firearm and various

offenses   relating   to   his   operation   of   a   laboratory   to   manufacture

methamphetamine. At 39-2011, the weapons offense was severed from the

drug charges, and a jury convicted Appellant of possession of a weapon by a

person not to possess on July 20, 2011. On September 29, 2011, Appellant

was sentenced on the seven weapons offenses in the two cases to five to ten

years imprisonment.

     In action 39-2011, on October 31, 2011, Appellant pled guilty to three

pending drug charges: possession with intent to deliver a controlled

substance (methamphetamine), manufacture of methamphetamine with a

child present, and operating a methamphetamine laboratory.               That same

day, he received a sentence of five to ten years imprisonment, which was

imposed consecutively to the sentence imposed on September 29, 2011.

     Appellant did not file a direct appeal at either action.           Trial counsel

filed a timely PCRA petition at 39-2011 on September 28, 2012. On July 22,

2013, an untimely PCRA petition was filed at 1556 of 2010. Paul M. Puskar,

Esquire, was appointed as counsel for Appellant.            The PCRA court held

hearings in connection with both cases on January 17, 2014, and June 12,

2014. On June 17, 2014, the trial court denied PCRA relief, concluding that

Appellant was not entitled to relief on his timely PCRA petition filed at 39-

                                       -2-
J-S04002-16



2011 and that the petition filed at 1556 of 2010 was untimely. Mr. Puskar

filed the present appeal from the denial of PCRA relief, but has failed to file

either a brief with this court or a petition to withdraw. Appellant filed a pro

se brief. We remand, with directions.

        As this Court has iterated on numerous occasions, “The Pennsylvania

Rules of Criminal Procedure and our caselaw make clear that an indigent

petitioner is entitled to representation by counsel for a first petition filed

under the PCRA. Commonwealth v. White, 871 A.2d 1291, 1293-94

(Pa.Super. 2005).     Significantly, the right to representation by counsel

attaches “throughout the post-conviction proceedings, including any appeal

from disposition of the petition for post-conviction relief.” Id. at 1294

(quoting Pa.R.Crim.P. 1504(d) (now Pa.R.Crim.P. 904(f)(2)). Therefore,

“once counsel has entered an appearance on a defendant's behalf, he is

obligated to continue representation until the case is concluded or he is

granted leave by the court to withdraw his appearance.” White, supra at

129.

        Our decision in Commonwealth v. Quail, 729 A.2d 571 (Pa.Super.

1999), is dispositive.    Therein, the PCRA court appointed counsel to

represent defendant for his first PCRA petition.   After a hearing, the PCRA

court denied relief. Quail filed a pro se appeal, but appointed counsel filed

neither a brief with this Court nor a petition to withdraw his appearance. We

held:

                                     -3-
J-S04002-16



         Inasmuch as appellant has not been afforded counsel in the
      present appeal yet is entitled to representation we are obligated
      to remand the present case back to the PCRA court so that
      appellant can have the benefit of a counseled appeal. Upon
      remand the PCRA court may either direct [the defendant's]
      PCRA counsel to resume his stewardship of [the defendant's]
      appeal or new counsel may be appointed.

Id. at 573.

      Based upon the foregoing authority, we must remand the present case

so that Appellant can have the benefit of a counseled appeal.         White,

supra. Upon remand, the PCRA court shall appoint new counsel to litigate

the present appeal by filing a merits brief or proper petition to withdraw.

Id.

      Record remanded. Within ninety days after remand, new counsel shall

be appointed and file either an appellate brief or petition to withdraw. Panel

jurisdiction retained.




                                    -4-